UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 21, 2017 (April 20, 2017) Nexstar Media Group, Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 000-50478 23-3083125 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 545 E. John Carpenter Freeway, Suite 700
